PER CURIAM.
Defendant-appellant was convicted of attempted breaking and entering an automobile with intent to commit a felony and buying, receiving or concealing stolen property as charged in separate counts of an information in the Criminal Court of Record of Dade County, Florida. He was sentenced to a term of one year in the state penitentiary on the attempted breaking and entering conviction and five years on the buying or concealing stolen property conviction, the sentences to run concurrently.
Appellant contends that it was error to convict him on both charges because one who steals property or is a principal to the theft can not be convicted of buying, receiving, concealing or aiding in concealing the property stolen.
The point which appellant urges for reversal has been carefully considered in the light of the record, briefs and arguments of counsel and found to be without merit. Having concluded that no reversible error has been demonstrated, we affirm the judgments and sentences appealed. Goodwin v. State, 157 Fla. 751, 26 So.2d 898 (1946).
Affirmed.